Citation Nr: 1619481	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-46 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the termination of VA compensation benefits for the period from July [redacted], 2005 to September [redacted], 2005 by reason of the Veteran's fugitive felon status was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to July 1983, and from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2010 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2012, the Veteran testified before a Veterans Law Judge at a Travel Board hearing.  A transcript of this hearing is associated with the claims file.

This matter was previously remanded by the Board in November 2012 for further procedural and evidentiary development.

In addition to the physical claims folder, the Board has reviewed the Virtual VA paperless claims processing system (Virtual VA) and Veterans Benefits Management System (VBMS) processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Effective December 27, 2001, the law prohibits the payment of compensation benefits for any period during which a veteran was a fugitive felon.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n).  

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2). The term "felony" includes a high misdemeanor under the laws of a state which characterizes as high misdemeanor offenses that would be felony offenses under Federal law. 38 C.F.R. § 3.666(e)(3).

In June 2014, the Undersecretary for Benefits of the Veterans Benefits Administration  (VBA) issued new fugitive felon policy and procedures.  VBA Letter 20-14-09 (June 23, 2014) (as referenced in M21-1 Live).  VBA Letter 20-14-09 indicated that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B. 

The letter further stated that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation.  These codes are:

 4901 - Escape 
 4902 - Flight to avoid prosecution 
 4999 - Flight-escape 
 5011 - Parole violation 
 5012 - Probation violation 
 8101 - Juvenile offender abscond while on parole 
 8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole. 
Here, the nature of the arrest warrant and whether there is a NCIC code indicating flight or a probation or parole violation is not clear.  As a result, remand is necessary in order for RO to contact the VA Office of Inspector General (OIG) and request that OIG take appropriate steps to obtain a copy of the outstanding warrant issued by the Jefferson County Sherriff's Office in Colorado for the Veteran on July [redacted], 2005 and any other documentation of any corresponding NCIC code. 

The Veteran contends, in part, he was not a "fugitive felon" in accordance with the provisions of 38 U.S.C.A. § 5313B and38 C.F.R. § 3.665(n) as he did not actively avoid prosecution and was not aware of the warrant.  Thus, remand is necessary in order for OIG to take the appropriate steps to determine if the Veteran was a "fugitive felon" in accordance with 38 U.S.C.A. § 5313B.  

In the event that OIG determines that the Veteran was not a fugitive felon pursuant to the provisions of 38 U.S.C.A. § 5313B, the AOJ should determine if there was clear and unmistakable error (CUE) in the original October 2007 determination to terminate compensation benefits for the period from July [redacted], 2005 to September [redacted], 2005.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Office of Inspector General (OIG) and request that it takes necessary steps to determine if the Veteran was a "fugitive felon" in accordance with 38 U.S.C.A. § 5313B, to include whether the Veteran's National Crime Information Code (NCIC) was consistent with flight or a probation or parole violation.

2.  If the Veteran is determined to not have been fugitive felon pursuant to his NCIC code, the AOJ should determine if clear and unmistakable error (CUE) was committed in the original October 2007 determination to terminate compensation benefits for the period from July [redacted], 2005 to September [redacted], 2005.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




